JUDGE LEWIS
DELIVERED THE OPINION OF THE COURT.
The offense of wMcli appellant lias been convicted is bigamy, alleged in the indictment to have been committed July 31,-1886, by becoming married in the State of 'Tennessee, having previously married another in this State, who was at the time and still is alive, and the marriage with whom had never been annulled or adjudged to be void.
The offense of bigamy is committed by the act of marrying one woman while the wife by a former marriage is still alive, and the first contract of marriage is still in force. That act, as stated in the indictment, was committed in the State of Tennessee, and to try and punish for it the courts thereof alone, at the *123common law, have jurisdiction. (1 Hawkins Pleas of the Crown, 686-7.)
In some of the States, it is by statute made punishable for a person who, being married, shall marry another person, the former husband or wife then living, or continue to cohabit with such second husband or wife without regard to the State or country where such second marriage may have been contracted. But in this State the Legislature has never enacted such statute, and, consequently, the offense consists alone of the second marriage, and, like any other criminal act, must transpire here in order to be subject to indictment and punishment by the courts of this State.
It seems to us the lower court erred in overruling the demurrer to the indictment, and the judgment of conviction must be reversed and cause remanded J